DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid & State Operations

CMSO Informational Bulletin
DATE:

March 2, 2010

TO:

Children’s Health Insurance Officials
State Medicaid Directors

CC:

CMSO Staff
Medicaid Associate Regional Administrators

FROM:

Cindy Mann, Director
Center for Medicaid and State Operations (CMSO)

SUBJECT:

Publication of Model Notice for Employers to use Regarding Premium Assistance
under Medicaid or the Children’s Health Insurance Program

STATUTE: Section 311(b)(1)(D) of CHIPRA provides that the Departments of Labor (DOL)
and Health and Human Services shall develop initial model notices as provided
under ERISA section 701(f)(3)(B)(i)(II) and the DOL shall provide such notices
to employers by February 4, 2010; one year after the enactment of CHIPRA.
CMSO CONTACT: Stacey Green, 410-786-6102, stacey.green@cms.hhs.gov
As you are aware, the Children’s Health Insurance Program Reauthorization Act of 2009
(CHIPRA, Pub. L. 111–3) includes a requirement that the Departments of Labor and Health and
Human Services develop a model notice for employers to use to inform employees of potential
opportunities currently available in the State for premium assistance under Medicaid and the
Children’s Health Insurance Program (CHIP). The Department of Labor is required to provide
the model notice to employers within one year of CHIPRA’s enactment.
On February 4, 2010, the Department of Labor announced the availability of a model employer
Medicaid and CHIP notice in the Federal Register. Attached are copies of the model employer
Medicaid and CHIP notice, and the Federal Register announcement. This Federal Register
announcement also requests comments regarding compliance with the model employer notice
requirement for use in the development of future compliance assistance materials and/or
regulations.
There is no obligation for States to take any action relative to the model employer Medicaid and
CHIP notice. However, we do encourage States to view the Federal Register notice and make
comments as appropriate. Comments on the Federal Register notice are due on or before
April 5, 2010 and must be submitted in accordance with the Federal Register instructions.
Please contact Stacey Green if you have any additional questions.

Attachments

Medicaid and the Children’s Health Insurance Program (CHIP)
Offer Free Or Low-Cost Health Coverage To Children And Families
If you are eligible for health coverage from your employer, but are unable to afford the premiums,
some States have premium assistance programs that can help pay for coverage. These States use
funds from their Medicaid or CHIP programs to help people who are eligible for employersponsored health coverage, but need assistance in paying their health premiums.
If you or your dependents are already enrolled in Medicaid or CHIP and you live in a State listed
below, you can contact your State Medicaid or CHIP office to find out if premium assistance is
available.
If you or your dependents are NOT currently enrolled in Medicaid or CHIP, and you think you or
any of your dependents might be eligible for either of these programs, you can contact your State
Medicaid or CHIP office or dial 1-877-KIDS NOW or www.insurekidsnow.gov to find out how to
apply. If you qualify, you can ask the State if it has a program that might help you pay the
premiums for an employer-sponsored plan.
Once it is determined that you or your dependents are eligible for premium assistance under
Medicaid or CHIP, your employer’s health plan is required to permit you and your dependents to
enroll in the plan – as long as you and your dependents are eligible, but not already enrolled in the
employer’s plan. This is called a “special enrollment” opportunity, and you must request
coverage within 60 days of being determined eligible for premium assistance.

If you live in one of the following States, you may be eligible for assistance paying your
employer health plan premiums. The following list of States is current as of January 22, 2010.
You should contact your State for further information on eligibility –
ALABAMA – Medicaid
Website: http://www.medicaid.alabama.gov
Phone: 1-800-362-1504

ALASKA – Medicaid
Website: http://health.hss.state.ak.us/dpa/programs/medicaid/
Phone (Outside of Anchorage): 1-888-318-8890
Phone (Anchorage): 907-269-6529

ARIZONA – CHIP

CALIFORNIA – Medicaid
Website: http://www.dhcs.ca.gov/ Pages/
default.aspx
Phone: 1-800-635-2570

COLORADO – Medicaid and CHIP

Medicaid Website: http://www.colorado.gov/
Medicaid Phone: 1-800-866-3513
CHIP Website: http:// www.CHPplus.org
CHIP Phone: 303-866-3243

Website: http://www.azahcccs.gov/applicants/default.aspx
Phone: 602-417-5422

ARKANSAS – CHIP

FLORIDA – Medicaid

Website: http://www.arkidsfirst.com/

Website: http://www.fdhc.state.fl.us/Medicaid/index.shtml

Phone: 1-888-474-8275

Phone: 1-866-762-2237

GEORGIA – Medicaid
Website: http://dch.georgia.gov/
Click on Programs, then Medicaid
Phone: 1-800-869-1150

IDAHO – Medicaid and CHIP

MONTANA – Medicaid
Website: http://medicaidprovider.hhs.mt.gov/clientpages/
clientindex.shtml
Telephone: 1-800-694-3084

NEBRASKA – Medicaid

Medicaid Website: www.accesstohealthinsurance.idaho.gov

Website: http://www.dhhs.ne.gov/med/medindex.htm

Medicaid Phone: 208-334-5747

Phone: 1-877-255-3092

CHIP Website: www.medicaid.idaho.gov
CHIP Phone: 1-800-926-2588

INDIANA – Medicaid

NEVADA – Medicaid and CHIP

Website: http://www.in.gov/fssa/2408.htm

Medicaid Website: http://dwss.nv.gov/

Phone: 1-877-438-4479

Medicaid Phone: 1-800-992-0900

IOWA – Medicaid
Website: www.dhs.state.ia.us/hipp/

CHIP Website: http://www.nevadacheckup.nv.org/
CHIP Phone: 1-877-543-7669

Phone: 1-888-346-9562

KANSAS – Medicaid
Website: https://www.khpa.ks.gov
Phone: 1-800-635-2570

KENTUCKY – Medicaid
Website: http://chfs.ky.gov/dms/default.htm
Phone: 1-800-635-2570

LOUISIANA – Medicaid
Website: www.dhh.louisiana.gov/offices/?ID=92
Phone: 1-888-342-0555

MAINE – Medicaid

Website: http://www.maine.gov/dhhs/oms/
Phone: 1-800-321-5557

MASSACHUSETTS – Medicaid and CHIP

NEW HAMPSHIRE – Medicaid
Website: http://www.dhhs.state.nh.us/DHHS/
MEDICAIDPROGRAM/default.htm
Phone: 1-800-852-3345 x 5254

NEW JERSEY – Medicaid and CHIP

Medicaid Website: http://www.state.nj.us/humanservices/
dmahs/clients/medicaid/
Medicaid Phone: 1-800-356-1561
CHIP Website: http://www.njfamilycare.org/index.html
CHIP Phone: 1-800-701-0710

NEW MEXICO – Medicaid and CHIP
Medicaid Website:
http://www.hsd.state.nm.us/mad/index.html
Medicaid Phone: 1-888-997-2583

Medicaid & CHIP Website:
http://www.mass.gov/MassHealth

CHIP Website:
http://www.hsd.state.nm.us/mad/index.html
Click on Insure New Mexico

Medicaid & CHIP Phone: 1-800-462-1120

CHIP Phone: 1-888-997-2583

MINNESOTA – Medicaid
Website: http://www.dhs.state.mn.us/
Click on Health Care, then Medical Assistance
Phone: 800-657-3739

MISSOURI – Medicaid

NEW YORK – Medicaid
Website: http://www.nyhealth.gov/health_care/
medicaid/
Phone: 1-800-541-2831

NORTH CAROLINA – Medicaid

Website: http://www.dss.mo.gov/mhd/index.htm

Website: http://www.nc.gov

Phone: 573-751-6944

Phone: 919-855-4100

NORTH DAKOTA – Medicaid

UTAH – Medicaid

Website:
http://www.nd.gov/dhs/services/medicalserv/medicaid/

Website: http://health.utah.gov/medicaid/
Phone: 1-866-435-7414

Phone: 1-800-755-2604

OKLAHOMA – Medicaid

VERMONT– Medicaid

Website: http://www.insureoklahoma.org

Website: http://ovha.vermont.gov/

Phone: 1-888-365-3742

Telephone: 1-800-250-8427

OREGON – Medicaid and CHIP

VIRGINIA – Medicaid and CHIP

Medicaid Website:
http://www.oregon.gov/DHS/healthplan/index.shtml

Medicaid Website: http://www.famis.org/

Medicaid Phone: 1-800-359-9517

CHIP Website: http://www.famis.org/

CHIP Website:
http://www.oregon.gov/DHS/healthplan/app_benefits/
ohp4u.shtml

CHIP Phone: 1-866-873-2647

Medicaid Phone: 1-800-432-5924

CHIP Phone: 1-800-359-9517

PENNSYLVANIA – Medicaid

WASHINGTON – Medicaid

Website:
http://www.dpw.state.pa.us/partnersproviders/medicalassista
nce/doingbusiness/003670053.htm

Website: http://ihrsa/sites/DCS/COB/default.aspx
Phone: 1-800-562-6136

Phone: 1-800-644-7730

RHODE ISLAND – Medicaid

WEST VIRGINIA – Medicaid

Website: www.dhs.ri.gov

Website: http://www.wvrecovery.com/hipp.htm

Phone: 401-462-5300

Phone: 304-342-1604

SOUTH CAROLINA – Medicaid
Website: http://www.scdhhs.gov
Phone: 1-888-549-0820

WISCONSIN – Medicaid
Website: http://dhs.wisconsin.gov/medicaid/publications/p10095.htm
Phone: 1-800-362-3002

TEXAS – Medicaid
Website: https://www.gethipptexas.com/
Phone: 1-800-440-0493

WYOMING – Medicaid
Website:
http://www.health.wyo.gov/healthcarefin/index.html
Telephone: 307-777-7531

To see if any more States have added a premium assistance program since January 22, 2010, or for
more information on special enrollment rights, you can contact either:
U.S. Department of Labor
Employee Benefits Security Administration
www.dol.gov/ebsa
1-866-444-EBSA (3272)

OMB Control Number 1210-0137 (expires 07/31/2010)

U.S. Department of Health and Human Services
Centers for Medicare & Medicaid Services
www.cms.hhs.gov
1-877-267-2323, Ext. 61565

5808

Federal Register / Vol. 75, No. 23 / Thursday, February 4, 2010 / Notices

Applications for Secretarial
certification must be submitted to the
MSHA Qualification and Certification
Unit in Denver, Colorado. MSHA Form
5000–1 provides the coal mining
industry with a standardized reporting
format that expedites the certification
process while ensuring compliance with
the regulations. The information
provided on the forms enables the
Secretary of Labor’s delegate—MSHA,
Qualification and Certification Unit—to
determine if the applicants satisfy the
requirements to obtain the certification
or qualification. Persons must meet
certain minimum experience
requirements depending on the type of
certification or qualification applied for.
II. Desired Focus of Comments
MSHA is particularly interested in
comments that:
• Evaluate whether the proposed
collection of information is necessary
for the proper performance of the
functions of the agency, including
whether the information will have
practical utility;
• Evaluate the accuracy of the
agency’s estimate of the burden of the
proposed collection of information,
including the validity of the
methodology and assumptions used;
• Enhance the quality, utility, and
clarity of the information to be
collected; and
• Minimize the burden of the
collection of information on those who
are to respond, including through the
use of appropriate automated,
electronic, mechanical, or other
technological collection techniques or
other forms of information technology,
e.g., permitting electronic submissions
of responses.
A copy of the proposed information
collection request can be obtained by
contacting the employee listed in the
FOR FURTHER INFORMATION section of this
notice, or viewed on the Internet by
accessing the MSHA home page
(http://www.msha.gov/) and selecting
‘‘Rules & Regs’’, and then selecting
‘‘FedReg. Docs’’. On the next screen,
select ‘‘Paperwork Reduction Act
Supporting Statement’’ to view
documents supporting the Federal
Register Notice.
srobinson on DSKHWCL6B1PROD with NOTICES

III. Current Actions
This request for collection of
information contains provisions
whereby persons may be temporarily
qualified or certified to perform tests
and examinations; requiring specialized
expertise; related to miner safety and
health at coal mines.
Type of Review: Extension.

VerDate Nov<24>2008

17:31 Feb 03, 2010

Jkt 220001

Agency: Mine Safety and Health
Administration.
Title: Qualification and Certification
of Electrical Training.
OMB Number: 1219–0001.
Recordkeeping: MSHA Form 5000–1
is used by instructors, who may be
mining personnel, consultants, or
college professors, to report to MSHA
those miners who have satisfactorily
completed a coal mine electrical
training program. Based on the
information submitted on Form 5000–1,
MSHA issues certification cards that
identify these individuals as qualified to
perform certain tasks at the mine.
Frequency: On Occasion.
Affected Public: Business or other forprofit.
Respondents: 17,960.
Responses: 2,796.
Total Burden Hours: 160.
Total Burden Cost (operating/
maintaining): $13,124.
Comments submitted in response to
this notice will be summarized and/or
included in the request for Office of
Management and Budget approval of the
information collection request; they will
also become a matter of public record.
Dated at Arlington, Virginia, this 29th day
of January 2010.
John Rowlett,
Director, Management Services Division.
[FR Doc. 2010–2407 Filed 2–3–10; 8:45 am]
BILLING CODE 4510–43–P

DEPARTMENT OF LABOR
Employee Benefits Security
Administration
Publication of Model Notice for
Employers to Use Regarding Eligibility
for Premium Assistance Under
Medicaid or the Children’s Health
Insurance Program, Notice
AGENCY: Employee Benefits Security

Administration, Department of Labor.
ACTION: Notice of the Availability of the

Model Notice for Employers Regarding
Premium Assistance under Medicaid or
the Children’s Health Insurance
Program, with Request for Comments.
SUMMARY: On February 4, 2009,

President Obama signed the Children’s
Health Insurance Program
Reauthorization Act of 2009 (CHIPRA,
Pub. L. 111–3). CHIPRA includes a
requirement that the Departments of
Labor and Health and Human Services
develop a model notice for employers to
use to inform employees of potential
opportunities currently available in the
State in which the employee resides for
group health plan premium assistance

PO 00000

Frm 00053

Fmt 4703

Sfmt 4703

under Medicaid and the Children’s
Health Insurance Program (CHIP). The
Department of Labor (Department) is
required to provide the model notice to
employers within one year of CHIPRA’s
enactment. This document announces
the availability of a Model Employer
CHIP Notice. This notice also requests
comments regarding compliance with
the Employer CHIP Notice requirement
for use in the development of future
compliance assistance materials and/or
regulations.
DATES: Comment Date: Comments are

due on or before April 5, 2010.
ADDRESSES: Written comments may be

submitted via any of the methods
specified below. Please do not submit
duplicates. All comments will be made
available to the public. Warning: Do not
include any personally identifiable
information (such as name, address, or
other contact information) or
confidential business information that
you do not want publicly disclosed. All
comments are posted on the Internet
exactly as received, and can be retrieved
by most Internet search engines. No
deletions, modifications, or redactions
will be made to the comments received,
as they are public records. Comments
may be submitted anonymously.
• Federal eRulemaking Portal: http://
www.regulations.gov. Follow the
instructions for submitting comments.
• E-mail: E–OHPSCA.EBSA@dol.gov.
• Mail or Hand Delivery: Office of
Health Plan Standards and Compliance
Assistance, Employee Benefits Security
Administration, Room N–5653, U.S.
Department of Labor, 200 Constitution
Avenue NW., Washington, DC 20210,
Attention: Employer CHIP Notice.
Comments will be posted without
change to http://www.regulations.gov
and http://www.dol.gov/ebsa, and
available for public inspection at the
Public Disclosure Room, N–1513,
Employee Benefits Security
Administration, 200 Constitution
Avenue, NW., Washington, DC 20210.
FOR FURTHER INFORMATION CONTACT:

Amy Turner or Beth Baum, Office of
Health Plan Standards and Compliance
Assistance, Employee Benefits Security
Administration, (202) 693–8335. This is
not a toll-free number.
SUPPLEMENTARY INFORMATION:

I. Purpose
This document addresses the
Employer CHIP Notice requirement
under CHIPRA and announces the
availability of a model notice that can be
used to satisfy the content requirements
for the Employer CHIP Notice.

E:\FR\FM\04FEN1.SGM

04FEN1

Federal Register / Vol. 75, No. 23 / Thursday, February 4, 2010 / Notices
II. Coordination of Administration
Section 701(f)(3)(B)(i)(II) of the
Employee Retirement Income Security
Act (ERISA), as added by CHIPRA,
requires the Departments of Labor and
Health and Human Services, in
consultation with State Medicaid and
CHIP Agencies, to develop model
language for the Employer CHIP Notice
required under section 701(f)(3)(B)(i) of
ERISA, section 2701(f)(3)(B)(i) of the
Public Health Service Act (PHS Act),
and section 9801(f)(3)(B)(i) of the
Internal Revenue Code (Code).
Section 311(b)(1)(D) of CHIPRA
provides that the Departments of Labor
and Health and Human Services shall
develop initial model notices as
provided under ERISA section
701(f)(3)(B)(i)(II) and the Department of
Labor shall provide such notices to
employers by February 4, 2010, which
is one year after the enactment of
CHIPRA.
Section 104 of the Health Insurance
Portability and Accountability Act of
1996 (HIPAA) requires the Departments
of Labor, the Treasury, and Health and
Human Services (the Departments) to
ensure that guidance under the health
coverage provisions of Part 7 of the
ERISA, Title XXVII of the PHS Act, and
Chapter 100 of the Internal Revenue
Code,1 and issued by the Departments
that relates to the same matter, be
administered so as to have the same
effect at all times.
In accordance with these
requirements, this document has been
developed in coordination with the
Departments of Health and Human
Services and the Treasury, and in
consultation with State Medicaid and
CHIP Agencies.

srobinson on DSKHWCL6B1PROD with NOTICES

III. Background
Under ERISA section 701(f)(3)(B)(i)(I),
PHS Act section 2701(f)(3)(B)(i)(I), and
section 9801(f)(3)(B)(i)(I) of the Code, as
added by CHIPRA, an employer that
maintains a group health plan in a State
that provides medical assistance under
a State Medicaid plan under title XIX of
the Social Security Act (SSA), or child
health assistance under a State child
health plan under title XXI of the SSA,
in the form of premium assistance for
the purchase of coverage under a group
health plan, is required to make certain
disclosures. Specifically, the employer
is required to notify each employee of
potential opportunities currently
1 The Employer CHIP Notice requirements in the
provisions of section 701(f)(3)(B)(i) of ERISA,
section 2701(f)(3)(B)(i) of the PHS Act, and section
9801(f)(3)(B)(i) of Code are included within Part 7
of ERISA, Title XXVII of the PHS Act, and Chapter
100 of the Code.

VerDate Nov<24>2008

17:31 Feb 03, 2010

Jkt 220001

available in the State in which the
employee resides for premium
assistance under Medicaid and CHIP for
health coverage of the employee or the
employee’s dependents. These notices
are referred to in this document as
‘‘Employer CHIP Notices’’.
ERISA section 701(f)(3)(B)(i)(II)
requires the Department to provide
employers with model language for the
Employer CHIP Notices to enable them
to timely comply with this requirement.
The model is required to include
information on how an employee may
contact the State in which the employee
resides for additional information
regarding potential opportunities for
premium assistance, including how to
apply for such assistance.
Section 311(b)(1)(D) of CHIPRA
provides that the Departments of Labor
and Health and Human Services shall
develop the initial model notices under
ERISA section 701(f)(3)(B)(i)(II), and the
Department of Labor shall provide such
notices to employers, by February 4,
2010. Moreover, each employer is
required to provide the initial annual
notices to such employer’s employees
beginning with the first plan year that
begins after the date on which the initial
model notices are first issued.
ERISA section 701(f)(3)(B)(i)(III), PHS
Act section 2701(f)(3)(B)(i)(II), and Code
section 9801(f)(3)(B)(i)(II) provide that
an employer may provide the Employer
CHIP Notice concurrent with the
furnishing of materials notifying the
employee of health plan eligibility,
concurrent with materials provided to
the employee in connection with open
season (or other coverage election
process under the plan), or concurrent
with the furnishing of the Summary
Plan Description (SPD) provided under
ERISA section 104(b).
IV. Compliance With the Employer
CHIP Notice and Model Language
A. Employers Subject to the Employer
CHIP Notice Requirement
For purposes of the Employer CHIP
Notice requirement, an employer
providing benefits (directly or through
insurance, reimbursement, or otherwise)
for medical care in a State is considered
to maintain a group health plan in that
State. If that State provides medical
assistance under a State Medicaid plan,
or child health assistance under a State
child health plan, in the form of
premium assistance for the purchase of
group health plan coverage, the
employer is required to provide the
Employer CHIP Notice. The Department
of Health and Human Services, in
consultation with State Medicaid and
CHIP offices, has informed the

PO 00000

Frm 00054

Fmt 4703

Sfmt 4703

5809

Department that, as of January 22, 2010,
the following States offer one or more
programs that meet this standard:
• Alabama,
• Alaska,
• Arizona,
• Arkansas,
• California,
• Colorado,
• Florida,
• Georgia,
• Idaho,
• Indiana,
• Iowa,
• Kansas,
• Kentucky,
• Louisiana,
• Maine,
• Massachusetts,
• Minnesota,
• Missouri,
• Montana,
• Nebraska,
• Nevada,
• New Hampshire,
• New Jersey,
• New Mexico,
• New York,
• North Carolina,
• North Dakota,
• Oklahoma,
• Oregon,
• Pennsylvania,
• Rhode Island,
• South Carolina,
• Texas,
• Utah,
• Vermont,
• Virginia,
• Washington,
• West Virginia,
• Wisconsin, and
• Wyoming.

Accordingly, if a group health plan
provides benefits for medical care
directly (such as through a health
maintenance organization); or through
insurance, reimbursement or otherwise
to participants, beneficiaries, or
providers in one of these States, the
plan is required to provide the
Employer CHIP Notice, regardless of the
employer’s location or principal place of
business (or the location or principal
place of business of the group health
plan, its administrator, its insurer, or
any other service provider affiliated
with the employer or the plan). This
principle is illustrated by the following
example:
Example 1. (i) Facts. An employer in the
District of Columbia sponsors a group health
plan that provides reimbursement for
medical care to plan participants or
beneficiaries residing in the District of
Columbia, Virginia, Maryland, West Virginia,
Delaware, and Pennsylvania.
(ii) Conclusion. In this Example 1, the plan
is considered maintained in all six States.
Because at least one of these States offers a
premium assistance program, the employer is
subject to the Employer CHIP Notice
requirement.

E:\FR\FM\04FEN1.SGM

04FEN1

5810

Federal Register / Vol. 75, No. 23 / Thursday, February 4, 2010 / Notices

B. Employees Entitled to Notice
An Employer CHIP Notice must
inform each employee, regardless of
enrollment status, of potential
opportunities for premium assistance in
the State in which the employee resides.
The State is which the employee resides
may or may not be the same as the State
in which the employer, the employer’s
principal place of business, the health
plan, its insurer, or other service
providers are located. This principle is
illustrated by the following example:

srobinson on DSKHWCL6B1PROD with NOTICES

Example 2. (i) Facts. Same facts as
Example 1, above.
(ii) Conclusion. In this Example 2,
employees residing in Virginia, West
Virginia, and Pennsylvania are entitled to
receive the notice because those three States
offer premium assistance programs. Of
course, the employer may send the notice to
all employees if the employer chooses (for
example, if it is administratively easier to
send the notice to all than to distinguish
between employees based on residency).

C. Form and Content of Notice
The Model Employer CHIP Notice
was designed as a template to cover an
array of situations where employees
may be entitled to notice and may reside
(or their families may reside) in States
across the nation. Employers may use
the model template as a national notice
to fulfill their employer notice
disclosure obligation under ERISA
section 701(f)(3)(B)(i), and the parallel
provisions of section 2701(f)(3)(B)(i) of
the PHS Act and section 9801(f)(3)(B)(i)
of the Code. The notice is required to be
provided automatically, free of charge.
In consultation with State Medicaid
and CHIP offices, some States suggested
significant modifications to the template
and more detailed descriptions of their
own State programs. Of course, the
Model Employer CHIP Notice is just a
model and States may wish to include
additional information on their Web
sites and in their own compliance
assistance materials that would
encourage further disclosure of any
individual State premium assistance
program. Nonetheless, because
employees (and their families) may
reside in different States than their
employer, its principal place of
business, their health plan, its insurer,
or its other service providers that may
distribute the notice on behalf of the
employer, the approach of the Model
Employer CHIP Notice is to provide a
very brief description of premium
assistance and rely on State contact
information for State-specific program
descriptions. An employer which is not
facing multi-State complexities and who
wants to provide more comprehensive
State-specific information to its

VerDate Nov<24>2008

17:31 Feb 03, 2010

Jkt 220001

workforce may modify the Model
Employer CHIP Notice to its employees.
However, employers should be mindful
of the requirement to include at least the
minimum relevant State contact
information for any employee residing
in a State with premium assistance.
The employer CHIP disclosure
requirement in ERISA, the PHS Act, and
the Code requires that the notice inform
employees of potential opportunities for
premium assistance ‘‘currently
available.’’ CHIPRA section 311(b)(1)(D)
requires the Department of Labor to
provide ‘‘initial’’ model notices within
one year of CHIPRA’s enactment.
Employers are required to provide
‘‘initial annual notices beginning with
the first plan year after the date on
which such initial model notices are
first issued.’’ The Department, working
with the Departments of Health and
Human Services and the Treasury, and
the States, intends to update its Web site
annually to reflect any changes in the
number of States offering premium
assistance programs (or the contact
information for those States), to help
enable employers to meet their CHIP
disclosure requirements.
D. Timing and Delivery of the Notice
Employers are required to provide
these notices by the date that is the later
of (1) the first day of the first plan year
after February 4, 2010; or (2) May 1,
2010. Accordingly, for plan years
beginning between from February 4,
2010 through April 30, 2010, the
Employer CHIP notice must be provided
by May 1, 2010. For employers whose
next plan year begins on or after May 1,
2010, the Employer CHIP notice must be
provided by the first day of the next
plan year (January 1, 2011 for calendar
year plans).
The Employer CHIP notice is not
required to be provided in a separate
mailing. Plans may combine
information to reduce administrative
costs, if the other requirements of this
Notice are met. Thus, the Employer
CHIP Notice may be furnished
concurrent with enrollment packets,
open season materials, or the plan SPD,
provided that (1) such materials are
provided no later than the date
determined above, (2) such materials are
provided to all employees entitled to
receive the Employer CHIP Notice, and
(3) the Employer CHIP Notice appears
separately and in a manner which
ensures that an employee who may be
eligible for premium assistance could
reasonably be expected to appreciate its
significance.
Accordingly, an employer may
provide the Employer CHIP notice
concurrent with other materials

PO 00000

Frm 00055

Fmt 4703

Sfmt 4703

(including, for example, enrollment
packets, open season materials, or the
plan SPD) that may be provided in
advance of the upcoming plan year.
This principle is illustrated by the
following example:
Example 3. (i) Facts. An employer
maintains a group health plan with a plan
year beginning January 1, 2011. The plan has
an annual open enrollment season that
occurs from October 15, 2010 through
November 30, 2010 with coverage effective
January 1, 2011. Open season packets are to
be distributed on October 1, 2010 to all
employees of the employer.
(ii) Conclusion. In this Example 3, the
employer may distribute the Employer CHIP
notice as a separate, prominent document in
the open season packet on October 1, 2010
and the notice is required to be provided no
later than January 1, 2011.

The notice must be provided in
writing in a manner calculated to be
understood by the average employee. It
may be provided by first-class mail.
Alternatively, it may be provided
electronically to the extent the criteria
of the Department’s electronic
disclosure safe harbor at 29 CFR
2520.104b–1(c) are satisfied.
CHIPRA requires the notice to be
provided annually. The Department
expects to update its Web site with the
list of States that offer premium
assistance programs and provide other
additional information annually to help
enable employers to meet their
Employer CHIP notice obligations.
Comments regarding the Employer CHIP
notice requirement are invited.
V. Model Employer CHIP Notice
The model Employer CHIP Notice is
available in modifiable, electronic form
on the Department’s Web site: http://
www.dol.gov/ebsa.
VI. Additional Information
In addition to the Employer CHIP
Notice requirement, CHIPRA also
provides that, in order for States to
evaluate an employment-based plan to
determine whether premium assistance
is a cost effective way to provide
medical or child health assistance to an
individual, group health plans are
required to provide, upon request,
information about their benefits to State
Medicaid or CHIP programs. The
Departments, in conjunction with an
advisory committee, are separately
developing a model coverage
coordination disclosure form that will
be issued in the future. States may begin
requesting this information from plans
beginning with the first plan year after
this model form is issued.
Group health plans and group health
insurance issuers must also offer new
special enrollment opportunities after

E:\FR\FM\04FEN1.SGM

04FEN1

Federal Register / Vol. 75, No. 23 / Thursday, February 4, 2010 / Notices

srobinson on DSKHWCL6B1PROD with NOTICES

CHIPRA. Effective April 1, 2009, plans
and issuers are required to permit
employees and dependents who are
eligible for, but not enrolled in, a group
health plan to enroll in the plan upon:
(1) Losing eligibility for coverage under
a State Medicaid or CHIP program, or (2)
becoming eligible for State premium
assistance under Medicaid or CHIP. The
employee or dependent must request
coverage within 60 days of being
terminated from Medicaid or CHIP
coverage or within 60 days of being
determined to be eligible for premium
assistance. Information is available on
the Department’s Web site at http://
www.dol.gov/ebsa regarding special
enrollment. Information is also available
on the Department of Health and
Human Service’s Web site at http://
www.cms.hhs.gov.
Individuals should contact their
State’s Medicaid or CHIP program to
determine if they are eligible for
Medicaid or CHIP, and to see if their
State will subsidize group health plan
premiums. Information is also available
by calling 1–877–KIDS NOW or on the
Internet at http://
www.insurekidsnow.gov. If they are
eligible for premium assistance,
individuals must contact their plan
administrator or employer to take
advantage of the new special enrollment
opportunity and enroll in the group
health plan.
Individuals needing assistance or
with questions about the application of
these provisions to their employmentbased group health plan can call toll
free 1.866.444.3272 (EBSA) to speak to
a Benefits Advisor. Information is also
available on EBSA’s Web site at
http://www.dol.gov/ebsa.
VII. Paperwork Reduction Act
Statement
According to the Paperwork
Reduction Act of 1995 (Pub. L. 104–13)
(PRA), no persons are required to
respond to a collection of information
unless such collection displays a valid
OMB control number. The Department
notes that a Federal agency cannot
conduct or sponsor a collection of
information unless it is approved by
OMB under the PRA, and displays a
currently valid OMB control number,
and the public is not required to
respond to a collection of information
unless it displays a currently valid OMB
control number. See 44 U.S.C. 3507.
Also, notwithstanding any other
provisions of law, no person shall be
subject to penalty for failing to comply
with a collection of information if the
collection of information does not
display a currently valid OMB control
number. See 44 U.S.C. 3512.

VerDate Nov<24>2008

17:31 Feb 03, 2010

Jkt 220001

OMB has approved the model
Employer CHIPRA notice information
collection request pursuant to the
emergency review procedures under 5
CFR 1320.13. The public reporting
burden for this collection of information
is estimated to average approximately
30 seconds per respondent. Interested
parties are encouraged to send
comments regarding the burden
estimate or any other aspect of this
collection of information, including
suggestions for reducing this burden, to
the U.S. Department of Labor, Office of
the Chief Information Officer, Attention:
Departmental Clearance Officer, 200
Constitution Avenue, NW., Room
N–1301, Washington, DC 20210 or email DOL_PRA_PUBLIC@dol.gov and
reference the OMB Control Number
1210–0137.
VIII. Statutory Authority
Authority: 29 U.S.C. 1027, 1059, 1135,
1161–1169, 1181–1183, 1181 note, 1185,
1185a, 1185b, 1191, 1191a, 1191b, and 1191c;
sec. 101(g), Public Law 104–191, 110 Stat.
1936; sec. 401(b), Public Law 105–200, 112
Stat. 645 (42 U.S.C. 651 note); sec. 101(f),
Public Law 110–233, 122 Stat. 881; sec.
512(d), Public Law 110–343, 122 Stat. 3765;
Public Law 110–460, 122 Stat. 5123; Public
Law 111–3, 123 Stat. 8; Secretary of Labor’s
Order 6–2009, 74 FR 21524 (May 7, 2009).

5811

Aeronautics and Space Administration,
Washington, DC 20546–0001.
FOR FURTHER INFORMATION CONTACT:
Requests for additional information or
copies of the information collection
instrument(s) and instructions should
be directed to Brenda Maxwell, NASA
PRA Officer, NASA Headquarters, 300 E
Street, SW., JF000, Washington, DC
20546, (202) 358–4616,
Brenda.Maxwell@nasa.gov.
SUPPLEMENTARY INFORMATION:

I. Abstract
Information is needed to guide
implementation of GLOBE (Global
Learning and Observations to Benefit
the Environment) based on feedback
from participating teachers, students,
and partners in order to help meet the
Program’s goal of improving student
achievement in mathematics and
science.
II. Method of Collection
The GLOBE Partner survey is Webbased on-line instrument. The survey
gathers data on all activities related to
GLOBE implementation for the year
prior to administration of the survey.
III. Data

[Notice: (10–016)]

Title: GLOBE Program Evaluation.
OMB Number: 2700–0114.
Type of review: Extension of currently
approved collection.
Affected Public: State, Local, or Tribal
Government; individuals or households;
and not-for-profit institutions.
Number of Respondents: 258.
Responses per Respondent: 1.
Annual Responses: 258
Hours per Request: 2.
Annual Burden Hours: 516.

Notice of Information Collection

IV. Request for Comments

AGENCY: National Aeronautics and

Comments are invited on: (1) Whether
the proposed collection of information
is necessary for the proper performance
of the functions of NASA, including
whether the information collected has
practical utility; (2) the accuracy of
NASA’s estimate of the burden
(including hours and cost) of the
proposed collection of information; (3)
ways to enhance the quality, utility, and
clarity of the information to be
collected; and (4) ways to minimize the
burden of the collection of information
on respondents, including automated
collection techniques or the use of other
forms of information technology.
Comments submitted in response to
this notice will be summarized and
included in the request for OMB
approval of this information collection.

Signed at Washington, DC, this 1st day of
February 2010.
Phyllis C. Borzi,
Assistant Secretary, Employee Benefits
Security Administration.
[FR Doc. 2010–2409 Filed 2–3–10; 8:45 am]
BILLING CODE 4510–29–P

NATIONAL AERONAUTICS AND
SPACE ADMINISTRATION

Space Administration (NASA).
ACTION: Notice of information collection.
SUMMARY: The National Aeronautics and

Space Administration, as part of its
continuing effort to reduce paperwork
and respondent burden, invites the
general public and other Federal
agencies to take this opportunity to
comment on proposed and/or
continuing information collections, as
required by the Paperwork Reduction
Act of 1995 (Pub. L. 104–13, 44 U.S.C.
3506(c)(2)(A)).
DATES: All comments should be
submitted within 60 calendar days from
the date of this publication.
ADDRESSES: All comments should be
addressed to Brenda Maxwell, National

PO 00000

Frm 00056

Fmt 4703

Sfmt 4703

E:\FR\FM\04FEN1.SGM

04FEN1

